
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.28


LOGO [g986242.jpg]

675 Bering Drive, Suite 400
Houston, Texas 77057
Phone: 713-830-9600
Fax: 713-830-9646

August 27, 2013

RE:    Senior Vice President—Service

Dear James:

        I am pleased to offer you the position of Senior Vice President—Service
of Comfort Systems USA (Texas), L.P (the "Company") a wholly owned subsidiary of
Comfort Systems USA, Inc. ("Comfort").

        The detailed aspects of this offer are as follows:

•Base Salary—The base salary payable to you will be $300,000 per year, payable
on a regular basis in accordance with the Company's standard payroll procedures,
but not less often than monthly.

•Incentive Compensation—You will be eligible to receive annual incentive
compensation based off a bonus range from 0 to 132.5% of your annual base
salary, adjusted proportionately for the percentage of the year you are employed
by the Company. Although this plan is subject to change from year to year, in
2013 you will be eligible for a bonus based on the following formula (as
adjusted proportionately for period of employment): (1) from 0 to 67.5% of your
annual base salary based on the EPS performance of Comfort as it relates to EPS
targets set by Comfort's board of directors; (2) from 0 to 45% of your annual
base salary based on achievement of specified metrics relating to Comfort's
overall service business; and (3) from 0 to 20% based on meeting certain
individual annual performance goals.

•Guaranteed Minimum Bonus Levels.—Notwithstanding the foregoing, and assuming
you become a full-time employee of Comfort on or before November 18, 2013, for
each of 2013, 2014, and 2015 your bonus will be the greater of: (i) the amount
calculated in accordance with the plan then in effect, or (ii) $200,000.

•Equity Compensation.—We will recommend that you be included in Comfort's grants
of equity at a level of 100% of base salary. Assuming the plan continues to be
administered in the same manner it was administered in 2013, you would receive
100% of your base salary in equity, which would consist of (i) 30% of Comfort's
stock in time-vested restricted shares subject to three-year time vesting;
(ii) 30% of options subject to three-year time vesting with the strike price
being based on the date of grant and the number of options being calculated
using the Black-Scholes method; (iii) 20% of dollar-denominated performance
stock based on Comfort's EPS performance that is subject to performance vest in
three years; and (iv) 20% of dollar-denominated performance stock based on
Comfort's relative total shareholder return that is subject to performance vest
in three years. The issuance of this equity is at the complete discretion of,
and subject to annual approval by, the independent members of Comfort's Board of
Directors' Compensation Committee and is subject to change at any time.

•Severance—Subject to the approval of Comfort's Board of Directors' Compensation
Committee, we shall recommend that should you be terminated without cause in the
first thirty-six (36) months of employment you would be entitled to receive,
subject to the execution of a reasonable release of any employment claims,
severance payments equal to $150,000.

--------------------------------------------------------------------------------



•Relocation—The Company will not require that you relocate to Houston, Texas in
the first eighteen (18) months of employment.

•Perquisites, Benefits, and Other Compensation—You will receive additional
benefits and compensation as specified below:

•Coverage, subject to contributions required of employees generally, for you and
your dependent family members under health, hospitalization, disability, dental,
life, and other insurance plans that may be in effect from time to time for the
benefit of the Company's employees. I will provide you with the Company's 2013
Benefits Summary for your review.

•Invitation to participate in Comfort's 401(k) plan.

•Reimbursement for all business travel and other out-of-pocket expenses
reasonably incurred by you in the performance of your employment. Reimbursable
expenses shall be appropriately documented in reasonable detail by you, and
shall be in a format consistent with the Company's expense reporting policy.

Please note that the Company's employee benefits are periodically reviewed as
part of the Company's ongoing effort to provide competitive benefits to all
employees. Changes to specific benefits may occur in the future.

•Paid Time Off—You will be entitled to twenty (20) days of Paid Time Off per
annum, adjusted proportionately for the first year. Days do not accumulate from
year to year.

•No Conflicting Agreements—Should you accept this offer, you represent and
warrant that employment by the Company does not and will not violate, conflict
with, or constitute a default under any contract, commitment, adjudication,
order, injunction, or any other agreement of any kind, including but not limited
to, any previous employment agreements to which you were a party.

        If you are in agreement with the terms of our offer, please email your
acceptance to me and also send me a signed copy of this letter. Please note that
this is an initial offer of employment and is not intended to create a
continuing right of employment. Because you will be transferring employment from
your current employer to the Company, you will also be subject to appropriate
I-9 documentation, a background check, and you passing a drug-screening test.

        I am very pleased to offer this position to you. I believe your
capabilities, experience and knowledge will cause you to be very effective in
this new position. I, along with all of our Senior Leadership Team, look forward
to having you become a key member of our team.

    Sincerely,
 
 
/s/ BRIAN LANE


--------------------------------------------------------------------------------

Brian Lane
President and Chief Executive Officer

/s/ JAMES MYLETT


--------------------------------------------------------------------------------

Accepted: James Mylett       October 4, 2013


--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.28

